u/3-/r
                                ELECTRONIC RECORD




COA # 14-14-00530-CR                                   OFFENSE: Sexual Abuse of a Child


STYLE: Christopher Wesley Parks v The State of Texas           COUNTY: Liberty

                                                                       th
COA DISPOSITION: Affirmed                              TRIAL COURT: 75in District Court


DATE: August 13, 2015   Publish: No                         TC CASE #:CR30078




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Christopher Wesley Parks v The State of Texas

CCA#


       PILn SB                        Petition     CCA Disposition:         I2l3-/r
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE:

                                                  JUDGE:

DATE:     Ilia1/!SLOPS'                            SIGNED:                        PC:


JUDGE:      \H UUiA^                               PUBLISH:                       DNP:




                                                                                          MOTION FOR


                                                           FOR REHEAR ING IN CCA IS:


                                                          JUDGE:


                                                                                 ELECTRONIC RECORD